IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 230A16

                                  Filed 9 June 2017

 TOWN OF BEECH MOUNTAIN

              v.
 GENESIS WILDLIFE SANCTUARY, INC.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 786 S.E.2d 335 (2016), affirming an order

granting summary judgment to defendant entered on 5 September 2014 by Judge

Gary M. Gavenus; and finding no error in an order entered on 30 October 2013 by

Judge Mark E. Powell, and in judgments entered on 29 September 2014 and 24

November 2014 and an order entered on 27 October 2014 by Judge J. Thomas Davis,

all in Superior Court, Watauga County. On 7 July 2016, the Supreme Court allowed

plaintiff’s petition for writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review an

additional issue.   Heard in the Supreme Court on 10 April 2017.


      Cranfill Sumner & Hartzog LLP, by Jaye E. Bingham-Hinch and Patrick H.
      Flanagan; and Eggers, Eggers, Eggers, & Eggers, PLLC, by Stacy C. Eggers,
      IV, for plaintiff-appellant.

      John J. Korzen, Wake Forest University School of Law; and Clement Law
      Office, by Charles E. Clement and Charles A. Brady, III, for defendant-appellee.

      Morningstar Law Group, by William J. Brian, Jr., for Pacific Legal
      Foundation, amicus curiae.



      PER CURIAM.
         TOWN OF BEECH MOUNTAIN V. GENESIS WILDLIFE SANCTUARY, INC.


                                  Opinion of the Court



      As to the appeal of right based on the dissenting opinion, we affirm the

majority decision of the Court of Appeals. We conclude that the petition for writ of

certiorari as to the additional issue was improvidently allowed.


      AFFIRMED; CERTIORARI IMPROVIDENTLY ALLOWED.




                                          -2-
TOWN OF BEECH MOUNTAIN V. GENESIS WILDLIFE SANCTUARY, INC.


                     Opinion of the Court




                             -3-